Case 4:18-cv-00825-O Document 34 Filed 04/01/19              Page 1 of 5 PageID 1353


             UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS
                 FORT WORTH DIVISION


 Richard W. DeOtte, et al.,

                       Plaintiffs,

 v.                                             Case No. 4:18-cv-825-O

 Alex M. Azar II, et al.,

                       Defendants.


      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND
                   PERMANENT INJUNCTION
      The plaintiffs respectfully move for summary judgment and seek a permanent in-
junction against the enforcement of the Contraceptive Mandate. The plaintiffs re-
spectfully ask the Court to convert the papers filed in support of the plaintiffs’ motion
for preliminary injunction — including the brief in support (ECF No. 21-1), the pro-
posed order (ECF No. 21-2), and the supporting appendix (ECF No. 22) — into sup-
porting documents for this motion.

                                     SUMMARY
      The plaintiffs seek summary judgment on each element of their federal RFRA
claims: (1) That the Contraceptive Mandate substantially burdens the religious free-
dom of the members of the certified classes — both the class of “objecting employers”
and the class of “objecting individuals”; (2) That there is no compelling governmental
interest in ensuring that every woman can obtain contraception free of charge; (3)
That even if there were a compelling governmental interest in ensuring that every
woman can obtain contraception at zero marginal cost, there are other ways for the
government to achieve this goal without burdening the class members’ religious free-
dom. See Local Rule 56.3.


plaintiffs’ motion for summary judgment                                       Page 1 of 5
Case 4:18-cv-00825-O Document 34 Filed 04/01/19               Page 2 of 5 PageID 1354


    Entry of judgment is appropriate because each of the defendants concedes that
the Contraceptive Mandate violates the Religious Freedom Restoration Act as applied
to the plaintiffs and their fellow class members. See Brief in Support of Motion for
Preliminary Injunction (ECF No. 21-1), at 1–2 & n.1; see also Order Granting Motion
for Class Certification (ECF No. 33), at 3 (“[T]he Government Defendants involved
in promulgating the rules expressly noted these exceptions were compelled by the
Religious Freedom Restoration Act.”). The requested classwide relief is precisely what
the defendants claim is compelled by the Religious Freedom Restoration Act. The
defendants have also acquiesced to entry of judgment and permanent injunctions in
other lawsuits challenging the Contraceptive Mandate, see, e.g., Catholic Benefits Ass’n
v. Azar, No. 5:14-cv-00240 (W.D. Okla.); Reaching Souls Int’l v. Azar, No. 5:13-
cv-01092 (W.D. Okla.); Little Sisters of the Poor Home for the Aged v. Azar, No. 1:13-
cv-02611 (D. Colo.), ECF No. 82,1 so there is no basis for resisting entry of judgment
or prolonging the proceedings any further.
    Finally, the absent class members need prompt and permanent injunctive relief in
the wake of Pennsylvania v. Trump, 351 F. Supp. 3d 791 (E.D. Pa. 2019), which

enjoined the defendants from implementing the rules that would have established the
exemptions that RFRA requires. Although Braidwood Management Inc. has secured

a TRO that shields it from statutory penalties in the aftermath of that nationwide
injunction, see ECF No. 29, there are countless other objecting employers and indi-
viduals who are awaiting long-overdue relief from a regime that infringes their rights
under the Religious Freedom Restoration Act.
    The plaintiffs respectfully ask the Court to allow the brief and appendix filed in
support of our motion for preliminary injunction (ECF Nos. 21-1 and 22) to serve as


1. These documents appear in Tabs 11–13 of the Appendix filed in support of the
   plaintiffs’ reply brief in support of their motion for class certification. See ECF No.
   32.

plaintiffs’ motion for summary judgment                                        Page 2 of 5
Case 4:18-cv-00825-O Document 34 Filed 04/01/19           Page 3 of 5 PageID 1355


the brief and appendix in support of this motion for summary judgment, as required
by Local Rule 56.5(a). The plaintiffs have also conferred with the defendants about
this motion, and the parties have agreed to provide any proposed briefing schedule to
the Court by April 8, 2019.

                                CONCLUSION
    The Court should enter judgment for the plaintiffs and permanently enjoin the
defendants from enforcing the Contraceptive Mandate against the plaintiffs and their
fellow class members.

                                           Respectfully submitted.

                                            /s/ Jonathan F. Mitchell
 Charles W. Fillmore                       Jonathan F. Mitchell
 H. Dustin Fillmore                        Texas Bar No. 24075463
 The Fillmore Law Firm, L.L.P.             Mitchell Law PLLC
 1200 Summit Avenue, Suite 860             106 East Sixth Street, Suite 900
 Fort Worth, Texas 76102                   Austin, Texas 78701
 (817) 332-2351 (phone)                    (512) 686-3940 (phone)
 (817) 870-1859 (fax)                      (512) 686-3941 (fax)
 chad@fillmorefirm.com                     jonathan@mitchell.law
 dusty@fillmorefirm.com
                                           Counsel for Plaintiffs and
 Dated: April 1, 2019                      the Certified Classes




plaintiffs’ motion for summary judgment                                    Page 3 of 5
Case 4:18-cv-00825-O Document 34 Filed 04/01/19           Page 4 of 5 PageID 1356


                    CERTIFICATE OF CONFERENCE
    I certify that on March 31, 2019, and April 1, 2019, I conferred with Daniel
Riess, counsel for the defendants. We agreed that the parties will provide a proposed
briefing schedule to the Court by April 8, 2019.



                                           /s/ Jonathan F. Mitchell
                                          Jonathan F. Mitchell
                                          Counsel for Plaintiffs and
                                          the Certified Classes




plaintiffs’ motion for summary judgment                                    Page 4 of 5
Case 4:18-cv-00825-O Document 34 Filed 04/01/19        Page 5 of 5 PageID 1357


                         CERTIFICATE OF SERVICE
    I certify that on April 1, 2019, I served this document through CM/ECF upon:

Daniel Riess
U.S. Department of Justice
Civil Division, Room 6122
20 Massachusetts Avenue NW
Washington, D.C. 20530
(202) 353-3098
daniel.riess@usdoj.gov

Counsel for Defendants

                                         /s/ Jonathan F. Mitchell
                                        Jonathan F. Mitchell
                                        Counsel for Plaintiffs and
                                        the Certified Classes




plaintiffs’ motion for summary judgment                                Page 5 of 5
